Citation Nr: 0933375	
Decision Date: 09/04/09    Archive Date: 09/14/09

DOCKET NO.  08-12 106	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Whitehead, Associate Counsel


INTRODUCTION

The Veteran had active service from March 1968 for March 
1970.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from an October 2007 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Detroit, Michigan, which denied service connection for the 
above-referenced claims.  

In June 2009, the Veteran testified at a Travel Board 
hearing, held at the RO before the undersigned Acting 
Veterans Law Judge.  A transcript of that hearing has been 
associated with the claims file.  


FINDINGS OF FACT

1.  Hearing loss was not incurred in or aggravated during the 
Veteran's period of active service.  

2.  The Veteran's current tinnitus was not incurred in or 
aggravated during his period of active service.


CONCLUSIONS OF LAW

1.  The criteria for service connection for bilateral hearing 
loss have not been met.  38 U.S.C.A. §§ 1112, 1131, 5103, 
5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.303, 3.304, 
3.307, 3.309, 3.385 (2008).

2.  The criteria for service connection for tinnitus have not 
been met.  38 U.S.C.A. §§ 1112, 1131, 5103, 5107 (West 2002 & 
Supp. 2009); 38 C.F.R. §§ 3.3.03, 3.304, 3.307, 3.309 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCCA), 38 
U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2002 & 
Supp. 2009), 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) 
(2008) requires VA to assist a claimant at the time he or she 
files a claim for benefits.  As part of this assistance, VA 
is required to notify claimants of the information and 
evidence necessary to substantiate their claims.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b)(1).

Specifically, VA must inform the claimant of any information 
and evidence not of record (1) that is necessary to 
substantiate the claim; (2) that VA will attempt to provide; 
and (3) that the claimant is expected to provide.  Beverly v. 
Nicholson, 19 Vet. App. 394, 403 (2005).

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including:  (1) 
Veteran status; (2) existence of a disability; (3) a 
connection between the Veteran's service and the disability; 
(4) the degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Specifically, the notice must include notice 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id. at 486.

Any errors in notice required under the VCAA are presumed to 
be prejudicial to the claimant unless VA shows that the error 
did not affect the essential fairness of the adjudication.  
To overcome the burden of prejudicial error, VA must show 
that:  (1) any defect was cured by actual knowledge on the 
part of the claimant; (2) a reasonable person could be 
expected to understand from the notice what was needed; or, 
(3) that a benefit could not have been awarded as a matter of 
law.  See Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 
2007).

By letter dated in March 2007, the Veteran was notified of 
the information and evidence necessary to substantiate his 
claims.  VA told the Veteran what information he needed to 
provide, and what information and evidence that VA would 
attempt to obtain.  Under these circumstances, the Board 
finds that VA has satisfied the requirements of the VCAA.  

VA satisfied the notice requirements under Dingess in the 
March 2007, wherein VA informed the Veteran as to the type of 
evidence necessary to establish a disability rating or 
effective date.  Adequate notice has been provided to the 
Veteran prior to the transfer and certification of his case 
to the Board, and thus, compliance with the requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) have been met.  
Nonetheless, in light of the Board's denial of the Veteran's 
claims, no disability rating or effective date will be 
assigned, so there can be no possibility of any prejudice to 
the appellant under the Court's holding.  

Next, the VCAA requires that VA make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate a claim.  The Veteran's relevant service, VA, 
and private medical treatment records have been obtained.  He 
was provided a VA audiological examination in September 2007.  
There is no indication of any additional, relevant records 
that the RO failed to obtain.

In sum, the Board finds that the duty to assist and duty to 
notify provisions of the VCAA have been fulfilled and no 
further action is necessary under the mandates of the VCAA.    

Legal Criteria for Service Connection

Service connection means that the facts, shown by the 
evidence, establish that a particular injury or disease 
resulting in disability was incurred in the line of duty in 
the active military service or, if pre-existing such service, 
was aggravated during service.  38 U.S.C.A. § 1131; 38 C.F.R. 
§§ 3.303, 3.304.

In order to prevail on the issue of service connection for 
any particular disability, there must be medical evidence of 
a current disability; medical evidence, or in certain 
circumstances, lay evidence of in-service occurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between an in-service injury or disease and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999); see also Pond v. West, 12 Vet. App. 341, 346 (1999). 

Service connection for certain organic diseases of the 
nervous system may also be established based on a legal 
"presumption" by showing that it manifested itself to a 
degree of 10 percent or more within one year from the date of 
separation from service.  38 U.S.C.A. § 1112; 38 C.F.R. 
§§ 3.307, 3.309.

Under 38 C.F.R. § 3.385, impaired hearing will be considered 
a disability for purposes of the laws administered by VA when 
the threshold level in any of the frequencies 500, 1000, 
2000, 3000, and 4000 Hertz is 40 decibels or greater; or the 
thresholds for at lest three of these frequencies are 26 
decibels or greater; or speech recognition scores are less 
than 94 percent.  38 C.F.R. § 3.385.  The failure to meet 
these criteria at the time of the Veteran's separation from 
active service is not necessarily a bar to service connection 
for hearing loss disability.  A claimant may nevertheless 
establish service connection for a current hearing loss 
disability by submitting evidence that the current disability 
is causally related to service.  See 38 C.F.R. § 3.303(d); 
see also Hensley v. Brown, 5 Vet. App. 155, 160 (1993); Heuer 
v. Brown, 7 Vet. App. 379, 384 (1995).

The threshold for normal hearing is from 0 to 20 decibels and 
the higher threshold levels indicate some degree of hearing 
loss.  Hensely, 5 Vet. App. at 157.  The criteria of 38 
C.F.R. § 3.385 operates only to establish when a hearing loss 
can be service connected.  Hensely, 5 Vet. App. at 159.  It 
was also found that, regardless of when the criteria of 38 
C.F.R. § 3.385 are met, a determination must be made as to 
whether the hearing loss was incurred in or aggravated by 
service.

The Board must assess the credibility and weight of all the 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
more persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  See Masors 
v. Derwinski, 2 Vet. App. 181 (1992); Wilson v. Derwinski, 2 
Vet. App. 614, 618 (1992); Hatlestad v. Derwinski, 1 Vet. 
App. 164 (1991); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  
Equal weight is not accorded to each piece of evidence 
contained in the record; every item of evidence does not have 
the same  probative value.

Analysis

The Veteran essentially contends that he currently has 
bilateral hearing loss and tinnitus as a result of his 
military service.  He states that he experienced noise 
exposure while driving tanks during his period of active 
service; he reports that the tanks were mounted with large 
guns that created noise upon firing.  According to the 
Veteran, his current hearing loss and tinnitus are related to 
this in-service noise exposure.  

The Veteran's service personnel records confirm his service 
from March 1968 to March 1970 in the U.S. Army.  His military 
occupational specialty is listed as an armor crewman.  The 
service personnel records are negative for any awards or 
decorations indicating that the Veteran engaged in combat.

The Veteran's service medical records were obtained and are 
negative for a diagnosis of a hearing disability during 
service.  A December 1967 enlistment report of medical 
examination show that the clinical examination of the 
Veteran's hearing was generally normal under VA regulations.  
The December 1969 separation report of medical examination 
also reveals normal hearing, bilaterally.  

The Veteran submitted private medical records, dated from 
January 2005 to January 2006, in support of his claim.  A 
January 2005 treatment record shows the Veteran's first 
report of bilateral hearing loss and an intermittent popping 
sensation.  He underwent an audiological evaluation at that 
time, which revealed that pure tone thresholds, in decibels, 
were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
35
35
30
30
60
LEFT
35
45
40
55
65

Speech audiometry revealed speech recognition ability of 92 
percent in the right ear and of 96 percent in the left ear.  
The Veteran was diagnosed with sensorineural hearing loss and 
Eustachian tube dysfunction.  Subsequent treatment records 
show that he underwent a bilateral myringotomy with tube 
placement.  A February 2005 treatment record reflects that he 
was treated for autoimmune inner ear disease.

In September 2007, the Veteran underwent a VA audiologic 
examination.  During the examination, the Veteran reported 
his history of military noise exposure from driving a tank 
and the associated guns.  He stated that he was not in 
combat.  He indicated that he used hearing protection in his 
current employment and denied any recreational noise 
exposure.  The Veteran reported a history of bilateral, 
recurrent tinnitus, which began in 2004.  In the examination 
report, the examiner indicated that he reviewed the Veteran's 
claims file.  On the audiologic evaluation conducted by the 
examiner, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
55
60
65
70
70
LEFT
50
60
65
65
70

Speech audiometry revealed speech recognition ability of 68 
percent, bilaterally.  The examiner diagnosed the Veteran 
with bilateral, sensorineural hearing loss.  The examiner 
opined that due to the Veteran's normal hearing at discharge 
and the late onset of hearing loss, his hearing loss was not 
likely a result of military noise exposure.  Additionally, he 
opined that tinnitus was not likely related to military noise 
exposure due to the late onset.

In support of his claim, the Veteran submitted a December 
2007 letter from his private treating physician with regards 
to his hearing conditions.  He noted the Veteran's bilateral 
hearing loss and bilateral tinnitus diagnoses.  The physician 
concluded that it was more likely than not that the Veteran's 
current hearing loss and tinnitus were related to his 
military noise exposure.

During his June 2009 Travel Board hearing, the Veteran 
testified that he experienced noise exposure while driving 
tanks during his period of active service, and that the tanks 
were mounted with large guns that created noise upon firing.  
He also described that the tanks, themselves, produced loud 
noise even when the guns were not fired.  He described that 
field exercises were generally conducted monthly during 
service.  He indicated that following service, he worked in a 
machine shop for 15 years without the benefit of hearing 
protection.  Thereafter, his employer for the next 21 years 
did provide him with hearing protection.

Having carefully reviewed the evidence of record, the Board 
finds that the preponderance of the evidence weighs against 
the Veteran's claim for service connection for bilateral 
hearing loss and tinnitus.  The Board recognizes that the 
medical evidence shows that the Veteran currently suffers 
from hearing loss as defined by 38 C.F.R. § 3.385, and that 
he currently has a diagnosis of tinnitus.  
However, the preponderance of the medical evidence, as 
discussed below, does not indicate that the Veteran's current 
disorders are related to any claimed military noise exposure, 
or that the disorders are otherwise related to his military 
service.  Therefore, the Board concludes that service 
connection is not warranted.  

The Veteran's December 1969 service treatment record, which 
was completed approximately three months prior to separation, 
is highly probative as to the Veteran's condition at the time 
nearest his release from active duty, as it was generated 
with the specific purpose of ascertaining the Veteran's then-
physical condition, as opposed to her current assertion which 
is proffered in an attempt to secure VA compensation 
benefits.  Rucker v. Brown, 10 Vet. App. 67, 73 (1993) 
(observing that although formal rules of evidence do not 
apply before the Board, recourse to the Federal Rules of 
Evidence may be appropriate if it assists in the articulation 
of reasons for the Board's decision).  The December 1969 
service treatment record is entirely negative for any 
indications of hearing loss or tinnitus and weighs heavily 
against the claim.  The weight of the service treatment 
records, including the December 1969 service treatment 
record, is greater than subsequent private medical treatment 
records based on a history provided by the Veteran.  

The Board also points out that there is no indication that 
the Veteran had hearing loss within the meaning of a VA 
hearing loss disability or tinnitus until January 2005, 
nearly thirty-five years after his separation from active 
service.  The evidence shows that the Veteran reported that 
his tinnitus first manifested in 2004.  Accordingly, his 
claim has not been established based on the legal presumption 
given for diseases that manifest within one year from the 
date of separation.  See 38 C.F.R. §§ 3.307, 3.309.  Evidence 
of a prolonged period without medical complaint and the 
amount of time that elapsed since active duty service can be 
considered as evidence against a claim.  Maxson v. Gober, 230 
F.3d 1330, 1333 (Fed. Cir. 2000).

In reaching the foregoing conclusion, the Board has also 
considered the December 2007 medical opinion from the 
Veteran's private treating physician that the Veteran's 
hearing loss and tinnitus resulted from military noise 
exposure.  Although physician's opinion is favorable to the 
Veteran, the Board must conclude that it is of limited 
probative value and does not provide basis to warrant service 
connection.  While the conclusions of a physician are medical 
conclusions that the Board cannot ignore or disregard, see 
Willis v. Derwinski, 1 Vet. App. 66 (1991), the Board is free 
to assess medical evidence and is not compelled to accept a 
physician's opinion.  See Wilson v. Derwinski, 2 Vet. App. 
614 (1992).  

In this regard, the Board notes that the Veteran's private 
physician did not expressly provide a detailed rationale as 
to the basis of his opinion relating hearing conditions to 
the Veteran's military service.  The value of a physician's 
statement is dependent, in part, upon the extent to which it 
reflects "clinical data or other rationale to support his 
opinion."  Bloom v. West, 12 Vet. App. 185, 187 (1999).  
Thus, a medical opinion is inadequate when it unsupported by 
medical evidence.  Black v. Brown, 5 Vet. App. 177, 180 
(1993).  See also, Knightly v. Brown, 6 Vet. App. 200 (1994); 
Miller v. West, 11 Vet. App. 345, 348 (1998) (medical 
opinions must be supported by clinical findings in the record 
and conclusions of medical professionals which are not 
accompanied by a factual predicate in the record are not 
probative medical opinions). 

Moreover, there is no indication that the private physician 
reviewed the Veteran's claims file, to include his service 
and medical records.  Rather, the physician appears to have 
relied on the Veteran's reported history of military noise 
exposure.  Indeed, the Board notes that there is no 
indication of the Veteran's report of military noise exposure 
in the private medical records until the December 2007 
opinion letter.  The law provides that the transcription of 
medical history does not transform the information into 
competent medical evidence merely because the transcriber 
happens to be a medical professional.  See Leshore v. Brown, 
8 Vet. App. 406, 409 (1995); Swann v. Brown, 5 Vet. App. 229, 
233 (1993). 

In contrast, the Board finds highly probative the September 
2007 VA examiner's opinion.  Based on clinical and diagnostic 
testing of the Veteran and review of the claims file, the 
examiner determined that the Veteran's hearing loss and 
tinnitus were not related to military noise exposure.  This 
opinion is considered highly probative as it is definitive, 
based upon a complete review of the Veteran's entire claims 
file, and supported by detailed rationale.  Accordingly, the 
opinion is found to carry significant probative weight.  
Among the factors for assessing the probative value of a 
medical opinion are the physician's access to the claims file 
and the thoroughness and detail of the opinion.  See Prejean 
v. West, 13 Vet. App. 444, 448-49 (2000).  

It is the responsibility of the Board to review all the 
evidence of record and reach a conclusion by applying the 
standard of review set forth above.  The United States Court 
of Appeals for the Federal Circuit has recognized the Board's 
"authority to discount the weight and probity of evidence in 
light of its own inherent characteristics and its 
relationship to other items of evidence."  Madden v. Gober, 
125 F.3d 1477, 1481 (Fed. Cir. 1997).  "[I]t is not error 
for the BVA to favor the opinion of one competent medical 
expert over that of another when the Board gives an adequate 
statement of reason or bases.  It is the responsibility of 
the BVA, . . . to assess the credibility and weight to be 
given to evidence." "  Owens v. Brown, 7 Vet. App. 429, 433 
(1995).  

In view of the inservice findings of bilateral hearing that 
was within normal limits, coupled with the absence of any 
evidence of tinnitus, and the lengthy period following 
service without treatment, there is no evidence of continuity 
of symptomatology, and this weighs against the Veteran's 
claim.  The Board recognizes the Veteran's contentions that 
he has had continuous bilateral hearing loss and tinnitus 
since active service.  When a condition may be diagnosed by 
its unique and readily identifiable features, the presence of 
the disorder is not a determination "medical in nature" and 
is capable of lay observation.  In such cases, the Board is 
within its province to weigh that testimony and to make a 
credibility determination as to whether that evidence 
supports a finding of service incurrence and continuity of 
symptomatology sufficient to establish service connection.  
See Barr v. Nicholson, 21 Vet. App. 303 (2007).

Lay evidence can be competent and sufficient to establish a 
diagnosis of a condition when (1) a layperson is competent to 
identify the medical condition, (2) the layperson is 
reporting a contemporaneous medical diagnosis, or (3) lay 
testimony describing symptoms at the time supports a later 
diagnosis by a medical professional.  Jandreau v. Nicholson, 
492 F.3d 1372 (Fed. Cir. 2007).

To the extent that the Veteran is able to observe continuity 
of bilateral hearing loss and tinnitus, his opinion is 
outweighed by the competent medical evidence.  Simply stated, 
the Veteran's service treatment records (containing no 
competent medical evidence of bilateral hearing loss or 
tinnitus) and post-service treatment records (showing no 
complaints, symptoms, findings or diagnoses associated with 
bilateral hearing loss or tinnitus until 2005 and 2004, 
respectively, and no probative medical evidence linking the 
reported bilateral hearing loss and tinnitus to the Veteran's 
service) outweigh the Veteran's contentions.

Where a determinative issue involves medical causation or a 
medical diagnosis, competent medical evidence is required.  
See Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  However, 
as noted above, the probative competent medical evidence of 
record does not provide a positive association between the 
current bilateral hearing loss and tinnitus.  While the Board 
is sympathetic to the Veteran's claims, and he is certainly 
competent to describe that which he experienced in service, 
any contentions by the Veteran that he has a current 
bilateral hearing loss disability and tinnitus that are 
related to noise exposure experienced during active service 
are not competent.  There is no indication that the possesses 
the requisite medical knowledge or education to render a 
probative opinion involving medical diagnosis or medical 
causation.  See Cromley v. Brown, 7 Vet. App. 376, 379 
(1995); Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992).  

There can be no doubt from review of the record that the 
Veteran rendered honorable and faithful service for which the 
Board is grateful, and the Veteran is sincere in his belief 
that his hearing loss and tinnitus are related to military 
service.  While the Board has carefully reviewed the record 
in depth, it has been unable to identify a basis upon which 
service connection may be granted.  The Board has also 
considered the benefit of the doubt rule in this case, but as 
the preponderance of the evidence is against the claim, the 
evidence is not in equipoise, and there is no basis to apply 
it.  See U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert, 1 Vet. 
App. at 49.  Thus, the claims are denied.


ORDER

Service connection for bilateral hearing loss is denied.

Service connection for tinnitus is denied.



____________________________________________
DEMETRIOS G. ORFANOUDIS
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


